Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This office action has been issued in response to arguments/amendments filed on 02/18/2022. Claims 1 and 9 are amended.  Claims 8 and 17 are cancelled. Claims 1-7, 9-16, and 18 are presented for examination.

Election/Restrictions
Applicant’s election without traverse of group 1 (claims 1-18) in the reply filed on 11/08/2021 is acknowledged.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Response to Arguments
1.	In response to applicant’s amendments/argument with respect to claims 10-18, the amendments are not sufficient to overcome the rejection under 35 USC § 101, which has been addressed below under section 35 USC § 101. 

2.	Applicant’s arguments/amendments regarding the rejection of claims 1-7, 9-16, and 18, filed on 02/18/2022 as recited in pages 1-2, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the system claim does not constitute any physical device and or machine and merely recite software per se. 
 	Claim 10 is directed to “a system for controlled data exchange among domains, comprising: an identification engine including one or more processor and configured to generate, for each content provider in a list of content providers received from an intermediary server, a content provider-specific identifier; an encryptor including one or more processor and configured to encrypt each content provider-specific identifier using an encryption key of the corresponding content provider; and a network interface configured to transmit, …..”, emphasis added,
“processor”, “an identification engine”, “an encryptor” and “a network interface” elements are interpreted to be coding/or software, and lacks of hardware elements, hence non-statutory subject matter.
Claims 11-18 inherit the deficiencies of the base claim 10 and therefore are non-statutory by virtue of their dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

3.	Claims 1, 9-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burbank et al. (US Publication No. 2017/0180127, hereinafter “Burbank”) in view of Borunda et al. (US Patent No. 10,630,648, hereinafter “Borunda”).

Regarding claim 1, Burbank does disclose, a method for controlled data exchange among domains (paragraph 29: the audience measurement entity can request user information from one or more partnered database proprietors), comprising: receiving, by a network interface of a client device (paragraph 44: mobile device) from an intermediary server (paragraph 44: AME), a list of content providers (paragraph 45: partner database proprietor identifiers, wherein the partner database proprietors are correspond to the content providers) selected by the intermediary server (Comment: The partner database proprietor identifiers are provided together with the encryption algorithm and the encryption keys by the AME as disclosed in paragraphs 44-45 of D1, which means that the "partner database proprietors are selected by the AME); for each content provider in the list of content providers: generating, by an identification engine (paragraph 38: data collector) of the client device (paragraph 38: The data collector ... includes instructions ... executed by the mobile device), a content provider-specific identifier (paragraph 38: identifiers that can be used by corresponding ones of the partner database  proprietors 104a-b to identify the user or users of the mobile device 106, and to locate user information 102a-b corresponding to the user(s)), and
encrypting, by an encryptor (paragraph 66: encryptor) of the client device (paragraph 67: "the encryptor 202 ... may ... be implemented in the mobile device 106"), the content provider- specific identifier using the public] key of the corresponding content provider (paragraph 66: the encryptor 202 of the illustrated example uses corresponding encryption keys to encrypt the device/user identifiers 124 to corresponding encrypted device/ user identifiers); and
transmitting, by the network interface of the client device to the intermediary server, the encrypted content provider specific identifiers for each content provider in the list of content providers (paragraph 48: the AME 108 receives the ACR ID 128 including the device/user identifier(s) 124 in encrypted format), the intermediary server forwarding each encrypted content provider- specific identifier to the corresponding content provider (paragraph 48: the AME 108 sends encrypted device/user identifier logs 136a-b to corresponding partner database proprietors (e.g., the partner database proprietors 104a-b)).
Burbank does not explicitly disclose but the analogous art Borunda discloses, retrieving, by the identification engine and via the network interface, a public key of the corresponding content provider from a location of the corresponding content provider; [encrypting identifier using] the public key (Borunda, (col. 6 lines 9-16), the digital ID provider SDK 310 (i.e. identification engine) may obtain (i.e. retrieving) the public key from the provider 314, for example, through a network request (i.e. network interface), where the digital ID provider SDK encrypts … … .. scanned code (i.e. identifier) using a public key associated with the digital ID provider 314).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Burbank by including retrieving, by the identification engine and via the network interface, a public key of the corresponding content provider from a location of the corresponding content provider taught by Borunda for the advantage of identifying a digital document provider capable of providing the requested document that includes the act of sending the request for the digital document to the identified digital document provider that the act of receiving, from the digital document provider, information that enables the mobile device to view the digital document and does not enable the computer system to view the digital document (Borunda, (col. 1 lines 34-41)).


Regarding claim 9, the combination of Burbank-Borunda disclose, the method of claim 1, further comprising adding an indication of each corresponding content provider to a log of content providers receiving identifiers (Burbank, (para. [0048]), after the AME 108 receives the ACR ID 128 including the device/user identifier(s) 124 in encrypted format, the AME 108 sends encrypted device/user identifier logs 136a-b to corresponding partner database proprietors (e.g., the partner database proprietors 104a-b). In the illustrated example, each of the encrypted device/user identifier logs 136a-b may include a single encrypted device/user identifier, or it may include numerous aggregate encrypted device/user identifiers received over time from one or more mobile devices).

Regarding claim 10, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 18, the substance of the claimed invention is similar to that of claim 9. Accordingly, this claim is rejected under the same rationale.


4.	Claims 2-4, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Burbank et al. in view of Borunda as applied to claims 1 and 10 respectively, further in view of Shablygin et al. (US Pub No. 2013/0208893, hereinafter “Shablygin”).

Regarding claim 2, the combination of Burbank-Borunda does disclose, the method of claim 1, wherein generating the content provider-specific identifier (paragraph 38: identifiers that can be used by corresponding ones of the partner database  proprietors 104a-b to identify the user or users of the mobile device 106, and to locate user information 102a-b corresponding to the user(s)).
Borunda does not explicitly disclose but the analogous art Shablygin discloses, calculating, by the encryptor, a cryptographic hash of inputs comprising an identifier of the client device and a domain name of the corresponding content provider (Shablygin, (para. [0077, 0088]), the received data is (further) encrypted by using an encryption key formed from a combination (e.g, using a one-way hash function) of the User ID, the Service Provider ID, and optionally other factors).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Burbank by including a cryptographic hash of inputs comprising an identifier of the client device and a domain name taught by Burbank-Borunda for the advantage of limiting the storage and retrieval of the data by a service provider to only that portion of the data which was created or modified by that specific service provider with that specific user (Shablygin, (para. [0056])).

Regarding claim 3, the combination of Burbank-Borunda-Shablygin does disclose, the method of claim 2, wherein the inputs to the cryptographic hash further comprise an expiration time for the content provider-specific identifier (Shablygin, (para. [0077]), the received data is (further) encrypted by using an encryption key formed from a combination (e.g, using a one-way hash function) of the User ID, the Service Provider ID, and optionally other factors; (para. [0114]), where every act of user/ service provider authentication involves the generation of a temporary transaction identifier ("ticket") which is unique in time and space).  

Regarding claim 4, the combination of Burbank-Borunda-Shablygin does disclose, the method of claim 2, wherein the identifier of the client device is specific to an application executed by the client device (Burbank, (para. [0067]), the encryptor 202 may be provided in encryption software downloaded to the mobile device 106 as part of the data collector 112.). 
 
Regarding claim 11, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

Regarding claim 12, the substance of the claimed invention is similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

Regarding claim 13, the substance of the claimed invention is similar to that of claim 4. Accordingly, this claim is rejected under the same rationale.

5.	Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Burbank et al. in view of Borunda as applied to claims 1 and 10 respectively, further in view of Kuerschner et al. (US Pub No. 2013/0208893, hereinafter “Kuerschner”).

Regarding claim 5, the combination of Burbank-Borunda does disclose, the method of claim 1, wherein generating the content provider-specific identifier (paragraph 38: identifiers that can be used by corresponding ones of the partner database  proprietors 104a-b to identify the user or users of the mobile device 106, and to locate user information 102a-b corresponding to the user(s)).
Burbank-Borunda does not explicitly disclose but the analogous art Kuerschner discloses, identifying, by the identification engine, a predetermined random value in a lookup table at an index associated with a domain name of the corresponding content provider (Kuerschner, (col. 4 lines 39-43), the product identifier (i.e. index) is then utilized to perform a lookup on the EPC table 208 to locate the addresses of one or more EPCIS recorded within the table 208 as providers of data pertaining to the relevant EPC). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Burbank-Borunda by including a lookup table taught by Kuerschner for the advantage of providing some degree of anonymity and authentication for various business reasons (Kuerschner, (col. 1 lines 18-19)).

Regarding claim 6, the combination of Burbank-Borunda-Kuerschner does disclose, the method of claim 1, wherein generating the content provider-specific identifier further comprises determining, by the identification engine, that the corresponding content provider is not identified in a blacklist of the client device (Kuerschner, (col. 4 lines 47-52), a lookup is performed on the authorization table 210 using the EPCIS address of the information requester 104 to determine whether any of the identified information providers are included in either a blacklist 208 or a white list 220 for the relevant EPCIS).  

Regarding claim 7, the combination of Burbank-Borunda-Kuerschner does disclose, the method of claim 1, wherein generating the content provider-specific identifier further comprises determining, by the identification engine, that the corresponding content provider is identified in a consent list of the client device (Kuerschner, (col. 4 lines 47-52), a lookup is performed on the authorization table 210 using the EPCIS address of the information requester 104 to determine whether any of the identified information providers are included in either a blacklist 208 or a white list 220 for the relevant EPCIS).  

Regarding claim 14, the substance of the claimed invention is similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.

Regarding claim 15, the substance of the claimed invention is similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.

Regarding claim 16, the substance of the claimed invention is similar to that of claim 7. Accordingly, this claim is rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300. 

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432